DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed on 07/23/2020, 08/19/2020, and 05/21/2021 have been considered.
Preliminary Amendment
The preliminary amendment filed on 07/07/2020 have been entered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Chip package structure having a solder joint and an injection molding material and chip package method.
Claim Objections
Claims 1, 4, 6, 9, and 14, 17, and 19 are objected to because of the following informalities:  
In claim 1, recites the limitation of “an injection molding material disposed on each surface of the die, other than a second surface of the die” on lines 5-6 and then recited “the second surface is opposite the die from the first surface” on lines 14-15, the second surface should be introduced prior to being mentioned in combination with another feature of the claim to improve clarity.  The same reasoning apply for the target direction/surface in claims 4, 6, and 9.
In claim 1, lines 14-15 the limitation of “wherein the second surface is opposite the die from the first surface” should be rewritten as -- wherein the second surface is opposite to the first surface of the die-- to improve clarity.
In claim 14, recites the limitation of “an injection molding material disposed on the die other than a second surface of the die” on lines 7-8 and then recited “the second surface is opposite the die from the first surface” on lines 17-18, the second surface should be introduced prior to being mentioned in combination with another feature of the claim to improve clarity.  The same reasoning apply for the target direction/surface in claims 17 and 19.
In claim 14, lines 7-8, “each surface the die” should be --each surface of the die-- to improve clarity.
In claim 14, lines 17-18, the limitation of “wherein the second surface is opposite the die from the first surface” should be rewritten as --wherein the second surface is opposite to the first surface of the die-- to improve clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 8 recites the limitation “wherein the package substrate is provided through an integrated molding process” on lines 1-3.  The metes and bounds of the claimed limitation cannot be determined for the following reasons, it is unclear what an “integrated molding process” encompasses.  Applicant’s disclosure does not clearly specify what an integrated molding process is and the term “integrated molding process” has no generally accepted definition in the technical field of semiconductor packaging.  Thus, clarification respectfully submitted. 
Independent claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  “embedding the second substrate in the molding material” is essential to achieve the technical effect of forming a buckle structure with relatively high stability and thereby solve the technical problem of avoiding detachment between the package substrate and the molding material (see description in the specification, paragraphs [0058]-[0060], [0067] and figs. 4-5 and 7-9).  Therefore, the term embedding is understood in the sense of claim 1 and paragraph [0060], i.e., a contact area between the pair of opposite sides and the injection molding material is greater than half of a surface area of the at least one pair of opposite sides.  Thus, since independent claim 9 does not contain this feature it does not meet the requirement (see MPEP § 2172.01) because such omission amounting to a gap between the steps.  Applicant may amend 
Claims 10-13 depend from claim 9 and inherit these deficiencies.
In light of the aforementioned rejections of the claim(s) under 35 U.S.C. 112(b) the subsequent rejections under 35 U.S.C. 102 and 103 are based on prior art that reads on the interpretation of the claim language of the instant application as best understood by the office.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 14-16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (CN107123602) (A), cited in the IDS filed on 08/19/2020, Machine English Translation included).
In re claim 1, Chen discloses a chip package structure, comprising:


    PNG
    media_image1.png
    791
    1052
    media_image1.png
    Greyscale

	In re claim 2, as applied to claim 1 above, Chen discloses wherein the package substrate 100 comprises a first pair of opposite sides (extending horizontally of axis AA in fig. 2B) and a second pair of opposite sides (extending vertically) , wherein the first pair of opposite sides is a pair of first portions of the package substrate disposed on first opposing sides of the die, wherein the second pair of opposite sides is a pair of second portions of the package substrate that are different from the first portions and that are disposed on second opposing sides of the die different from the first opposing sides of the die, and wherein a length of the first pair of opposite sides is greater than a length of the second pair of opposite sides; and wherein the second pair of opposite sides is 
	In re claim 3, as applied to claim 2 above, Chen discloses wherein the first pair of opposite sides is embedded in the injection molding material 400 such that at least three surfaces of the first pair of opposite sides are in contact with the injection molding material 400 (see pages 4-5 of machine translation and figs. 2A and 2B).
	In re claim 5, as applied to claim 1 above, Chen discloses wherein the package substrate 100 comprises a first pair of opposite sides and a second pair of
opposite sides, wherein the first pair of opposite sides is a pair of first portions of the
package substrate 100 disposed on first opposing sides of the die, wherein the second pair of opposite sides is a pair of second portions of the package substrate 100 that are different from the first portions and that are disposed on second opposing sides of the die different from the first opposing sides of the die and wherein a length of the first pair of opposite sides is greater than a length of the second pair of opposite sides; and wherein the first pair of opposite sides is embedded in the injection molding material 400 such that at least three surfaces of the first pair of opposite sides are in contact with the injection molding material 400 (see pages 4-5 of machine translation and figs. 2A and 2B).
	In re claim 14, Chen discloses a chip comprising: a chip package structure comprising a die 200; a package substrate 100 disposed around the die 200; a solder joint 230 disposed on a first surface of the die 200; and an injection molding material 400 disposed on each surface of the die 200 other than a second surface of the die 200 
	In re claim 15, as applied to claim 14 above, Chen discloses wherein the package substrate 100 comprises a first pair of opposite sides (extending horizontally of axis AA in fig. 2B) and a second pair of opposite sides (extending vertically), wherein the first pair of opposite sides is a pair of first portions of the package substrate disposed on opposing sides of the die, wherein the second pair of opposite sides is a pair of second portions of the package substrate that are different from the first portions and that are disposed on second opposing sides of the die different from the first opposing sides of the die, and wherein a length of the first pair of opposite sides is greater than a length of the second pair of opposite sides; and wherein the second pair of opposite sides is embedded in the injection molding material, so such that at least 
	In re claim 16, as applied to claim 15 above, Chen discloses wherein the first pair of opposite sides is embedded in the injection molding material 400 such that at least
three surfaces of the first pair of opposite sides are in contact with the injection molding
material 400 (see pages 4-5 of machine translation and figs. 2A and 2B).
	In re claim 18, as applied to claim 14 above, Chen discloses wherein the package substrate 100 comprises a first pair of opposite sides and a second pair of opposite sides, wherein the first pair of opposite sides is a pair of first portions of the package substrate 100 disposed on first opposing sides of the die, wherein the second pair of opposite sides is a pair of second portions of the package substrate that are different from the first portions and that are disposed on second opposing sides of the die different from the first opposing sides of the die, and wherein a length of the first pair of opposite sides is greater than a length of the second pair of opposite sides; and
wherein the first pair of opposite sides is embedded in the injection molding material such that at least three surfaces of the first pair of opposite sides are in contact with the injection molding material 400 (see pages 4-5 of machine translation and figs. 2A and 2B).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 7, 8, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN107123602) (A), cited in the IDS filed on 08/19/2020, Machine English Translation included).
In re claim 7, as applied to claim 1 above, Chen is silent to wherein a ratio of a contact area between the package substrate and the injection molding material to a surface area of the package substrate is greater than 2/3, 3/4, or 4/5.
However, it is respectfully submitted that it would have been obvious to one of skill in the art to optimize the dimensions of the respective height and width of the package substrate to obtain a ratio of a contact area between the package substrate and the injection molding material to a surface area of the package substrate is greater than 2/3, 3/4, or 4/5 since it is respectfully submitted that the configuration regarding about the shape and size of the package substrate and the injection molding material was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed new scribe line was significant (In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  Furthermore, a change in size is generally recognized as being within the level of ordinary skill in the art. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), and MPEP 2144.04.
In re claim 8, as applied to claim 1 above, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to use known technique for forming the package substrate using a molding process.  Furthermore, the term “provided 
In re claim 20, as applied to claim 14 above, Chen is silent to wherein a ratio of a contact area between the package substrate and the injection molding material to a surface area of the package substrate is greater than 2/3, 3/4, or 4/5.
However, it is respectfully submitted that it would have been obvious to one of skill in the art to optimize the dimensions of the respective height and width of the package substrate to obtain a ratio of a contact area between the package substrate and the injection molding material to a surface area of the package substrate is greater than 2/3, 3/4, or 4/5 since it is respectfully submitted that the configuration regarding about the shape and size of the package substrate and the injection molding material was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed new scribe line was significant (In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  .
	Allowable Subject Matter
Claims 4, 6, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Reason for Allowance.
The following is an examiner’s statement of reasons for allowance: 
It is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of independent claim 9, in particular, prior art of record does not teach “a height of the first substrate in a target direction is higher than a height of the second substrate in the target direction, a through hole used to place the die is disposed on the second substrate, the target direction is the same as a hole depth direction of the through hole…wherein, after placing the die, a second surface of the die is flush with a target surface of the first substrate, wherein the second surface is a surface that is of the die and that is opposite a first surface of the die on which a solder joint is disposed, and wherein the target surface is a surface that is of the first substrate 
Claims 10-13 would be also allowed as being directly or indirectly dependent of the would be allowed independent base claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prakash et al.		U.S. Pub. 2017/0287851	Oct. 5, 2017.
Kawabata			U.S. Pub. 2017/0287604	Oct. 5, 2017.
Hu et al.			U.S. Pub. 2015/0382469	Dec. 31, 2015.
Carson et al.			U.S. Pub. 2017/0148744	May 25, 2017.
Smith				U.S. Pub. 2001/0001989	May 31, 2001.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892